Citation Nr: 1535848	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus. 

2.  Entitlement to service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative disc and joint disease, lumbar spine:

4.  Entitlement to service connection for lumbar disability.

5.  Whether new and material has been submitted to reopen the claim for service connection for a right knee disorder.

6.  Entitlement to an evaluation in excess of 0 percent disabling for residuals, fracture, right index finger (dominant) with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran had active service from February 1960 to November 1962 and subsequent periods of duty in the U.S. Army Reserves from May 1983 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus; entitlement to service connection for degenerative disc and joint disease, lumbar spine, now claimed as low back injury with sciatica; whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder; and entitlement to a compensable evaluation for residuals, fracture, right index finger (dominant) with degenerative joint disease, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied the claim for service connection for degenerative disc and joint disease, lumbar spine, on the basis the disability was not shown to be related to service.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the March 1996 rating decision includes a May 2010 letter from a private physician indicating a possibility that the Veteran's spinal stenosis is related to service; this evidence relates to a previously unestablished fact necessary to substantiate the claim.

3.  In a February 2006 decision, the Board denied the Veteran's appeal as to the claim of entitlement to service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus.  

4.  Evidence associated with the record since the February 2006 rating decision includes letters from a private physician in February 2011 and April 2012 indicating that the Veteran has residuals related to an inservice vaccination; this evidence relates to a previously unestablished fact necessary to substantiate the claim. 



CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service connection for degenerative disc and joint disease, lumbar spine is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015). 

2.  Evidence received since the March 1996 decision is new and material and the claim for service connection for degenerative disc and joint disease, lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 2006 Board decision that denied the claim for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.100, 20.1104 (2015).

4.  Evidence received since the February 2006 decision is new and material and the claim for service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

In view of the Board's decision to reopen and remand the claims of entitlement to service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus, and, degenerative disc and joint disease, lumbar spine, there is no need to address, at this time, VA's compliance with the Veterans Claims Assistance Act of 2000.


II. Analysis

A. New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  While it appears that the RO in the November 2011 rating decision reopened and denied the claim for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


B.  Back Disability

In March 1996, the RO denied service connection for degenerative disc and joint disease, lumbar spine, now claimed as low back injury with sciatica.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision is, therefore, final.  See 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  The basis of the March 1996 rating decision was that the evidence did not establish a nexus between the Veteran's currently diagnosed degenerative disc disease/degenerative joint disease of the lumbar spine and service.  

Evidence received subsequent to March 1996 includes a May 2010 letter from a private physician, Dr. Reiger, indicating a possibility that the Veteran's diagnosed spinal stenosis is related to service; this evidence relates to a previously unestablished fact necessary to substantiate the claim.  When considering this evidence together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matter under consideration and meets the low threshold of Shade.  That is, it constitutes positive nexus evidence. 

Based on the foregoing, the Board concludes that the criteria for reopening the claim for service connection for degenerative disc and joint disease, lumbar spine, now claimed as low back injury with sciatica, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

C.  Residuals of Vaccinations

In February 2006, the Board denied the appeal for entitlement to service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus.  The decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

The basis of the February 2006 rating decision was that the weight of evidence was against a nexus between inservice vaccinations, identified as small pox and diphtheria, and claimed residuals to include a stroke, hypertension, coronary artery disease, and diabetes mellitus.   

Evidence received subsequent to the February 2006 decision includes letters dated in February 2011 and April 2012 from a private physician, Dr. Reiger, indicating that the Veteran has residuals related to an inservice vaccination.  When considering this evidence together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matter under consideration and meets the low threshold of Shade.  That is, it constitutes positive nexus evidence.

Accordingly, the Board concludes that the criteria for reopening the claim of service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for degenerative disc and joint disease, lumbar spine is granted.

The application to reopen the claim for service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus, is granted.


REMAND

Additional development on the claims for service connection for lumbar disability, residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus, as well as the application to reopen service connection for a right knee disorder and increased rating for the right finger is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes obtaining identified records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision).  In this regard, the Veteran testified at a RO hearing in November 1995 that he was approved for SSA disability benefits for conditions that included his heart, back and arthritis, but had not yet received any benefits.  He subsequently reported in writing in July 2003 that he had been receiving total disability benefits from SSA since September 1995.  His former representative similarly reported in a September 1996 letter that the Veteran had been awarded full SSA disability benefits.  

As these identified records may be relevant to all of the claims on appeal, they must be obtained.  Murincsak, 2 Vet. App. at 363.  This includes the application to reopen the claim for service connection for a right knee disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the Veteran to submit it and assist him, where possible, in obtaining it).  Accordingly, this case must be remanded so that the RO can request the Veteran's SSA records.  Id.

Based on the foregoing, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


